By the Court, Wallace, C. J.:
The findings of the Court below were, in substance, that the allegations of the complaint are true in point of fact. The conclusion of law deduced by the Court from the facts as found was, that the plaintiff is entitled to the relief sought by his complaint. Inasmuch as there is no question as to the sufficiency of the complaint, as the foundation of the relief therein demanded, it is evident that, if an error of law was committed, it must have been committed *44in some of the proceedings resulting in the findings of fact. Certain of the defendants moved for a new trial, and in their notice of intention they put their motion upon the following grounds: “Insufficiency of the evidence to justify the judgment, and that it is against law.” The motion was supported by a bill of exceptions. An order was entered granting the motion, and the defendant Hatfield brings this appeal from the order.
1. The insufficiency of the evidence to justify the judgment is not a ground of motion for a new trial. Such a motion is not directed at the judgment, but at the verdict, or other decision of fact, for a new trial is a re-examination of an issue of fact. (Code Civ. Proc. Sec. 656.)
2. That a judgment is against law is not ground for a motion for a new trial. A verdict or other decision of fact, may be set aside, and a new trial granted, if such verdict or decision of fact be against law (section 656, supra, subdivision 6); that is, if an error of law be committed resulting in an erroneous decision of fact. If the decree in this case, as entered of record, be other than that resulting from the conclusions of law arrived at by the Court below, we cannot correct it upon this appeal, inasmuch as the appeal is taken only from the order granting a new trial.
Order reversed. Remittitur forthwith.